Citation Nr: 0324606	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-11 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, hair 
loss and rashes, to include each as due to an undiagnosed 
illness.  

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

3.  Entitlement to an increased rating for right patellar 
dislocation, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for diarrhea, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due  solely to service-connected 
disabilities.  

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to August 
1991, to include deployment to Southwest Asia during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no current medical evidence establishing that 
the veteran experiences chronic hair loss or chronic skin 
rashes.  

3.  Headaches, currently diagnosed as muscle/tension 
headaches associated with anxiety, were first shown many 
years after the veteran was separated from active military 
service and there is no medical opinion of a nexus, or link, 
between currently diagnosed headaches and the veteran's 
active military service, or incident therein.  

4.  General anxiety is manifest by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

5.  Right knee dislocation is manifested by complaints of 
pain, with objective findings of limitation of flexion and 
pain on motion.  

6.  Diarrhea is manifested by complaints of frequent daily 
bowel movements, without any complaints or medical findings 
of constipation or abdominal distress.  

7.  The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining substantially 
gainful employment that is consistent with his occupational 
experience.  


CONCLUSIONS OF LAW

1.  Chronic headaches, chronic hair loss and chronic skin 
rash were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.317 (2003).  

2.  The criteria for a disability rating in excess of 50 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.130 Diagnostic Code 9400 (2003).  

3.  The criteria for a disability rating in excess of 10 
percent for right knee dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5099-
5010 (2003).  

4.  The criteria for a disability rating in excess of 10 
percent for diarrhea have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7319 (2003).  

5.  The criteria for a total rating based on individual 
unemployability due solely to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.340, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in August 1999, March 2000, March 2001 (pertaining to the 
VCAA), and November 2001, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a July 2002 
Statement of the Case, which included pertinent provisions of 
the VCAA, sent to both the veteran and his representative, 
provided notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
No further assistance is necessary to comply with the 
requirements of this new legislation, or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

As for the veteran's claims for service connection for hair 
loss, rashes, and headaches, to include as due to undiagnosed 
illness, the RO denied the claims in a March 1998 rating 
decision, on the basis that the claims were not well 
grounded.  The veteran was notified of the decision and 
advised of his appellate rights, by subsequent VA letter in 
March 1998.  In June 1999, he submitted an application for 
service connection for the same conditions claimed as due to 
undiagnosed illness.  Since the statutory presumptive period 
to show manifestations to a degree of 10 percent of the 
claimed conditions had not yet expired, the RO reviewed the 
evidence and denied the claim in a March 2000 rating 
decision, on the basis that the claims were not well 
grounded.  VA's subsequent notification and appellate rights 
letter was sent to the veteran in March 2000.  He did not 
appeal the decision, and it became final in March 2001.  
Since the claim became final post-enactment of the VCAA, 
readjuication of those issues under VCAA was required.  The 
Board notes that the RO has properly readjudicated those 
claims on a de novo basis, as will the Board.  

Factual Background

Review of the veteran's service medical records show no 
treatment, complaint or symptomatology associated with hair 
loss, rashes or headaches.  The record does reflect treatment 
for friction blisters on both feet caused by boots, with 
secondary cellulitis.  

Post-service, the veteran underwent VA examination in July 
1992.  During that examination, he made no complaints 
pertaining to hair loss, skin rash or headaches, and no such 
medical findings are noted in the examination report.  

The veteran's fiancée noted in a February 1997 letter that 
the veteran complained of hair loss and headaches.  She had 
noticed skin rashes on his forearms.  

During the veteran's August 1997 VA examination, he related 
his hair clogged up the drain whenever he took a shower; he 
endured skin rashes, although none in the last year; and that 
he had occipital headaches a few times a month, which lasted 
a couple of hours, and which did not keep him from work, and 
which responded to Tylenol.  Physical examination revealed a 
full head of hair, with no alopecia and no current skin rash.  
The diagnoses included occasional non-debilitating tension 
headaches.  

Private medical statement, dated in May 1999, with associated 
outpatient treatment records, dated from March 1997 to May 
1999, note treatment for panic disorder and right knee 
disability.  There is no indication in these records of any 
treatment for complaints of hair loss, rashes or headaches.  

Report of the veteran's September 1999 VA neurological 
examination notes complaints of panic attacks, nervousness, 
sweating, shaking, headaches, lack of concentration, hair 
loss fatigue and history of "autonomic hyperactivity."  He 
related the headaches were in the occipital region; occurred 
several times a month; lasted for several hours, with no 
specific triggering factors, no history of an aura, numbness 
or weakness with the headaches; and no specific headache 
medication was being taken.  Following examination and review 
of the veteran's medical records, the physician offered that 
there was no disability present on a neurological basis; 
headaches were most likely consistent with muscle contraction 
type, cause unknown, but perhaps were stress related; and 
multiple symptoms of panic attacks, nervousness, etc., were 
most likely secondary to anxiety.  

During a September 1999 VA psychiatric evaluation, the 
veteran reported excessive worry and severe social anxiety, 
which caused him to avoid crowded areas or public places.  
While at work, he stayed to himself as much as possible, 
avoiding contact with fellow employees.  He denied 
hallucinations and thought broadcasting or insertion.  
Objectively, there was no evidence of obsessions or 
compulsions, and he was well groomed.  Speech was normal, he 
had an anxious affect; and there was no evidence of suicidal 
or homicidal thoughts, or psychotic symptoms; he was oriented 
for time, place and person.  The examining physician 
diagnosed generalized anxiety disorder, with a 52 GAF (Global 
Assessment of Functioning) score, following examination of 
the veteran and review of the claims file.  

During the veteran's September 1999 VA examination for 
conditions due to undiagnosed illness, he related that he 
continued to lose hair; skin rashes came and went; and he had 
pain, weakness, swelling, constant crepitation, and popping 
noise in the right knee, but no locking; he had diarrhea six 
to seven times per day; and whole body tremors.  Examination 
revealed a full head of hair, no alopecia, and no evidence of 
hair drop on his shoulders or clothing.  Headaches were 
unspecified, with neurological examination noting they were 
likely secondary to muscle spasm or anxiety.  No skin rashes 
or lesions were found anywhere.  Examination of the right 
knee revealed he was able to walk tip-toe and heel without 
difficulty; posture and gait were normal; no swelling or 
redness; no crepitation; no evidence of fluid; more tilting 
than the left knee on manipulation; and knee jerk was normal.  
He reported episodes of dislocation of the patella and 
swelling, which caused difficulty walking.  Those flare-ups 
happened every three to six months, and last at least a day, 
during which time he was unable to work.  On examination, 
range of motion of the right knee revealed flexion and 
extension were painless from 0 to 100 degrees, and painful 
from 100 to 120 degrees.  X-rays of the right knee revealed 
it was normal.  Varus-valgus tests, Lachman's test, Drawer's 
test, and McMurray's test were all normal.  The veteran 
refused rectal examination, and stated he had no blood in the 
stool.  The abdomen was soft; bowel sounds were normal; liver 
and spleen were not palpable; and no masses were palpable 
within the abdominal cavity.  No medical cause for diarrhea 
was found.  

The VA outpatient treatment records for various periods from 
September 1999 through August 2001 show that the veteran was 
seen for various complaints, to include anxiety, diarrhea, 
and right knee pain.  

The veteran underwent VA neurological examination in December 
2000.  Following review of the claims file and examination of 
the veteran, the examining physician noted that the finding 
were essentially unchanged form the September 1999 VA 
neurological examination.  The physician offered that there 
was no evidence of a neurological autonomic hyperactivity 
syndrome and symptomatology was compatible with an anxiety 
disorder.  

During the veteran's December 2000 VA physical examination, 
he was able to walk with on toe and heel without difficulty; 
posture and gait were normal; no swelling of the right knee; 
circumference of both knees were equal and symmetrical.  
Manipulation of the right knee produced pain in the medial 
lateral aspect, with no evidence of displacement of the 
patella, which was normally aligned.  With pressure over the 
right patella, there was no evidence of retropatellar pain, 
and there was no fluid within the joint.  With movement of 
the right knee joint, crepitation was noted.  Knee jerk was 
4/4, bilaterally.  Range of motion of the right knee was from 
0 to 100 degrees, without pain, and with pain from 100 to 110 
degrees, passively.  He was able to perfume partial 
squatting.  There was no evidence of instability of the right 
knee, with varus-valgus test, Lachman's test, drawer's test, 
and McMurray's test results all being normal.  X-ray of the 
right patella revealed bony abnormality, questionable soft 
tissue edema or joint effusion.  Examination of the abdomen 
found no abnormality and no objective findings for chronic 
diarrhea.  

The report of a December 2000 VA psychiatric examination 
noted similar complaints as related during his September 1999 
VA psychiatric evaluation.  In addition, the veteran noted 
worry because his job as an electronic and computer 
technician for a poultry company was in jeopardy.  The 
examiner noted the veteran was adequately groomed; speech was 
coherent; motor behavior revealed muscular tension and he was 
sweating; affect was anxious; no evidence of psychotic 
symptoms, obsessions or compulsions.  He was oriented for 
time, place and person; recall was intact; and no evidence of 
suicidal or homicidal thoughts.  Following review of the 
records and examination of the veteran, generalized anxiety 
disorder was diagnosed, with a GAF of 52.  

A signed statement from the veteran's employer, dated in 
April 2001, reveals that the veteran was terminated, with his 
last day of pay being in February 2001, due to his violation 
of company policy.  Letters submitted by the veteran from the 
United States Postal Service, essentially relate that, 
following review of the medical documentation and related 
materials, he would not be qualified for employment because 
his medical condition presented an unacceptable safety and 
health risk, and was likely to adversely affect his ability 
to perform the full range of duties required for a position.  

Service Connection

Chronic hair loss or chronic skin rashes

Initially, the Board notes that, although the veteran has 
complained of hair loss, and rashes, there is no competent 
evidence demonstrating that he currently has hair loss or 
rashes, nor has he had any hair loss or rashes during his 
active military service.  In this respect, his service 
medical records do not contain any complaints or 
symptomatology pertaining to such claimed conditions.  Post-
service medical examinations have consistently found no hair 
loss or any indication of skin rashes.  

Although the veteran and his fiancée, now his wife, are 
competent to provide evidence of visible symptoms, see Savage 
v. Gober, 10 Vet. App. 489 (1997), they are not competent to 
provide evidence that requires medical knowledge, that is, 
neither is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time; hence, 
their contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has any hair loss or skin rashes, as none were 
shown either in service or on any post-service medical 
examination.  
Under the circumstances of this case, the Board must conclude 
that there is no competent medical evidence establishing that 
the veteran currently has either chronic hair loss or chronic 
skin rashes.  As such, there is no basis for allowance of the 
claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144.  

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant:  (1) is a 
"Persian Gulf War" veteran;  (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms;  (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent, or more, 
not later than December 31, 2006; and  (4) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators, that are capable of 
independent verification.  

However, as noted earlier, there is no medical evidence 
establishing that the veteran currently has any chronic hair 
loss or chronic skin rashes.  These claims are denied.

Headaches

Complaints of headaches were not noted in the veteran's 
service medical records nor were any complaints, history or 
findings pertaining to headaches made during his initial 
post-service VA examination, conducted in July 1992.  It was 
not until many years later that the veteran made complaints 
of headaches.  Following medical evaluation, non-debilitating 
tension headaches were diagnosed.  Subsequent medical 
evaluations have consistently related his complaints of 
headaches to the veteran's anxiety and stress.  However, 
there is no medical evidence, medical opinion, of a nexus 
between current complaints of headaches and the veteran's 
active military service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Considering the veteran's complaints of headaches, the Board 
finds that although diagnosed as muscle/tension headaches 
associated with anxiety, there is no medical evidence of 
treatment for such prior to 1997, some six years after his 
discharge from service.  There is no competent medical 
evidence attributing those headaches to his active military 
service or any incident therein.  Hence, the evidence is not 
supportive of service connection for chronic headaches on a 
direct basis.  

Furthermore, the headaches have been diagnosed as muscle 
tension headaches associated with his anxiety.  In this 
respect, medical diagnosis has been presented.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
apply to diagnosed disorders.  Therefore, the claim is 
denied.  


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Anxiety Disorder

The veteran's generalized anxiety disorder is evaluated under 
VA's Schedule for Rating Disabilities, Diagnostic Code 9400 
38 C.F.R. § 4.130.  Under this code, 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Recent medical evaluations have consistently attributed the 
veteran's symptoms of panic attacks, heavy sweating, and 
brisk reflexes as symptoms of his service connected anxiety 
disorder, and not of any neurological pathology.  Psychiatric 
evaluation findings show that a 50 percent rating is 
appropriate for generalized anxiety disorder, as manifested 
by the veteran's anxious affect, panic attacks and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, his speech is normal, he has no 
difficulty in understanding complex commands, and his memory 
is intact.  Further, there are no medical findings indicating 
more serious disability as would be manifested by suicidal 
ideation, obsessional rituals, illogical speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
grooming.  Therefore, the 50 percent rating fully comports 
with the applicable schedular criteria.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's general anxiety disorder.  It should be remembered 
that, generally, the degrees of disability specified under 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone prolonged hospitalization for his 
mental disability or that the disability has caused marked 
interference with employment as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Although he was terminated from 
his employment, a signed statement from his former employer 
notes that the veteran was terminated due to unspecified 
violations of company policy.  Correspondence submitted by 
the veteran from the United States Postal Service notes that 
he would not be hired due to the nature of his disabilities.  
The correspondence did not refer to the extent of the 
veteran's disabilities.  Therefore, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Right Patellar Dislocation

Based on the veteran's service medical records and initial 
post-service VA medical examination, the RO, in an October 
1992, granted service connection for recurrent right patellar 
dislocation, assigning the disability a noncompensable 
rating, effective from the time of his separation from active 
duty service.  In June 1999, the veteran filed his claim for 
a compensable disability rating, which was granted by the RO 
in a March 2000 rating decision, effective the date of 
receipt of his claim for increase.  The veteran maintains 
that his right knee disability is worse that reflected in the 
currently assigned 10 percent rating.  

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5010.  The first diagnostic 
code cited is the one for the disease itself (musculoskeletal 
system) and the diagnostic code that follows the hyphen is 
the one fore the residual condition (arthritis due to 
trauma).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5010, arthritis due to trauma is rated 
under Diagnostic Code 5003 as degenerative arthritis and 
provides that arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Codes 5260, for limitation of 
flexion, and 5261, for limitation of extension).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, but x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, a 10 percent rating is warranted and if, in 
addition, there is occasional incapacitating exacerbations, a 
20 percent rating is warranted.  Id.  For the purpose of 
rating disability from arthritis, the knee and shoulder are 
considered major joints.  See 38 C.F.R. § 4.45.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  Id.  

Extension of the knee to 0 degrees and flexion to 140 degrees 
is normal range of motion.  See 38 C.F.R. § 4.71, Plate II.  

In the veteran's case, range of motion studies of the right 
knee have consistently shown no limitation of motion on 
extension and flexion is to 100 degrees, without findings of 
pain on motion, and passive flexion is possible to 110 to 120 
degrees, however, with findings of pain on motion with 
flexion over 100 degrees.  Nonetheless, under neither 
Diagnostic Code 5260 or 5261 is a compensable rating 
warranted.  

Although x-rays have not specifically confirmed arthritis, 
recent x-rays findings noted bony abnormality, which could be 
taken as arthritis.  Hence, under Diagnostic Code 5003, if 
the limitation of motion due to arthritis is noncompensable, 
a 10 percent rating is warranted if the limitation of motion 
is less than compensable.  Under the circumstances, a 10 
percent evaluation, and no higher, under Diagnostic Code 5003 
is appropriate, in the absence of more severe limitation of 
motion under Diagnostic Code 5260 or 5261.

The VA's Office of the General Counsel, in a precedent 
decision dated July 1, 1997, (VAOPGCPREC 23-97) clarifies 
that, where a claimant has arthritis and instability of the 
knee, 38 C.F.R. § 4.71a authorizes multiple ratings under 
Diagnostic Codes 5003 and 5257 in order to take into 
consideration both limitation of motion and instability of 
the knee.  However, the veteran's right knee disability does 
not involve recurrent subluxation or lateral instability, as 
the medical evaluations have consistently found none, with 
varus-valgus test, Lachman's test, drawer's test, and 
McMurray's test results all being normal.  

Under the circumstances, a disability rating in excess or 10 
percent for right knee disability is not warranted and the 10 
percent rating fully comports with the applicable schedular 
criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's right knee disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts, 5 Vet. App. at 539.  However, even 
if such consideration were appropriate, in the absence of 
medical evidence of ankylosis of the right knee, frequent 
episodes of "locking," nonunion or malunion of the tibia 
and fibia, or genu recurvatum, there is no basis for 
assignment of a higher evaluation based on right knee 
impairment under Diagnostic Codes 5256, 5258, 5262, or 5263, 
respectively.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
right knee disability.  The medical evidence reflects that 
the veteran has not undergone prolonged hospitalization for 
his right knee, nor does the evidence show that the 
disability, in and of itself, has caused marked interference 
with employment as to render impractical the application of 
the regular schedular standards.  Under the circumstances, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

Diarrhea

In a March 1998 rating decision, the RO granted the veteran 
entitlement to service connection for chronic diarrhea, 
confirmed by medical evidence, for which no clearly defined 
diagnosis was established, that is, due to undiagnosed 
illness under 38 C.F.R. § 3.317.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  Since diarrhea does not 
have its own evaluation criteria in VA's Schedule for Rating 
Disabilities, it is rated analogous to irritable colon 
syndrome (irritable bowel syndrome), under Diagnostic Code 
7319.  See 38 C.F.R. § 4.114.  

The Board notes that the regulatory criteria for the 
evaluation of diseases of the digestive system were amended 
during the veteran's appeal, effective July 2, 2001.  When 
the regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under the criteria that 
is to his advantage.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, the changes do not significantly 
affect the veteran's case and essentially leave the 
application of the provisions of Diagnostic Code 7319 
unchanged.  Accordingly, the Board finds that the veteran 
will not be prejudiced by the Board's election in this 
decision to consider his claim solely based on the new 
criteria.  See Karnas, supra; Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Diagnostic Code 7319 provides that moderate irritable bowel 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent rating.  Severe 
irritable bowel syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress, warrants a 30 percent rating.  See 
38 C.F.R. § 4.114.  

The medical evidence consistently shows the veteran 
complaining of frequent daily bowel movements, but no 
objective findings of any underlying pathology.  However, 
nowhere in the medical records are there complaints of 
constipation or any abdominal distress.  In the absence of 
more serious disability, a 10 percent rating is entirely 
appropriate for diarrhea, by analogy to irritable colon 
syndrome, see Butts, 5 Vet. App. at 539 (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence), and fully 
comports with the applicable schedular criteria.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
diarrhea.  The medical evidence does not contain evidence 
showing prolonged hospitalization or marked interference with 
employment because of his diarrhea as to render impractical 
the application of the regular schedular standards.  Hence, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.  

TDIU

The veteran maintains that he is unable to obtain and 
maintain substantial employment due to his service-connected 
disabilities, therefore, a total disability due to individual 
unemployablity (TDIU) is warranted.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the veteran to follow 
a substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  See 38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  See 38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  See 38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He is 
service connected for generalized anxiety disorder, rated 50 
percent disabling; diarrhea due to an undiagnosed illness, 
rated 10 percent disabling; and for right patellar 
dislocation, rated 10 percent disabling; for a combined 60 
percent rating.  As noted earlier in this decision, the Board 
had determined that the ratings for his psychiatric, right 
knee and diarrhea are entirely appropriate.  As 38 C.F.R. 
§ 4.16(a) requires that if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The veteran 
clearly does not meet this criterion.  

Under the circumstances, a total rating may be assigned only 
if the record establishes that this is an exceptional case in 
which the veteran's service-connected disabilities, 
nonetheless, render him unemployable.  See 38 C.F.R. 
§ 4.16(b).  Following a careful review of the evidence, the 
Board finds that they do not.  

The veteran maintains he worked for many years for a poultry 
company as technician maintaining scales and that he had not 
left his job in early 2001 due to disability.  In fact, the 
record shows that he was terminated in early 2001, not 
because of any medical or psychiatric disability, but because 
of unspecified violation of company policy.  He submitted 
correspondence from the United States Postal Service showing 
he had subsequently applied for a position, but was not hired 
because his medical condition presented an unacceptable 
safety and health risk, and was likely to adversely affect 
his ability to perform the full range of the duties required 
for him to fill the position.  In so doing, the Postal 
Service would not hire the veteran due to the nature of his 
disabilities, which also include nonservice-connected 
complaints of fatigue, sleeplessness, headaches, and blurred 
vision, and not because of the extent of his overall 
disabilities, both service-connected and nonservice-
connected.  

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability solely due to his service-connected 
generalized anxiety, right knee dislocation or diarrhea, or 
combination thereof.  For example, it is not shown that any 
of his service-connected disabilities requires frequent 
hospitalization.  Rather, he has not been hospitalized in 
recent time for a service-connected disability.  It is 
apparent that the veteran's service-connected disabilities 
have resulted in some interference with employment; however, 
such interference with employment is contemplated in his 
service-connected disability evaluations, as discussed 
earlier in this decision, and the evidence of record does not 
demonstrate that any one of the veteran's service-connected 
disabilities, or in combination, have resulted in 
unemployability.  

As such, the veteran's TDIU claim is denied.  The Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
board is unable to identify a reasonable basis for granting 
TDIU.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Service connection for headaches, hair loss and rashes, to 
include each as due to an undiagnosed illness, is denied.  

A disability rating in excess of 50 percent for generalized 
anxiety disorder is denied.  

A disability rating in excess of 10 percent for right 
patellar dislocation is denied.  

A disability rating in excess of 10 percent for diarrhea is 
denied.  

A total disability rating based on individual unemployability 
due solely to service-connected disability is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



